            Case 1:20-cv-06539-JMF Document 25 Filed 08/18/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 CITIBANK, N.A.,

                                  Plaintiff,                                         JMF
                                                                  No. 20 Civ. 06539 (___)
                 v.

 BRIGADE CAPITAL MANAGEMENT, LP,

                                  Defendant.



    [PROPOSED] ORDER TO SHOW CAUSE FOR TEMPORARY RESTRAINING
        ORDER AND PRELIMINARY INJUNCTION AGAINST BRIGADE


       WHEREAS, the Court having considered Plaintiff Citibank, N.A.’s (“Citibank”)

Memorandum of Law Support in Support of Citibank’s Application for a Temporary Restraining

Order and Preliminary Injunction (the “Application”) against Defendant Brigade Capital

Management, LP (“Brigade”), together with the supporting Declarations of Mitali Sohoni,

Brendan Zeigon, and Matthew Ingber (the “Declarations”), as well as the record and proceedings

to date in the above-captioned action.

       IT IS HEREBY ORDERED that Citibank’s Application is GRANTED in its entirety. It

is hereby further ORDERED that:

       1.                                                    Jesse M. Furman
                Defendant must appear before The Honorable ____________________________,

                                                                                              31
District Judge, United States District Court for the Southern District of New York, on August ___,

          10. a.m./p.m., in the United States Courthouse, 500 Pearl Street/40 Foley Square, New
2020, at ____

York, New York 10013, and show cause (the “Show Cause Hearing”) as to why the Court should

not enter an Order, pursuant to FED. R. CIV. P. 65(a), that:

       a.       Preliminarily requires Brigade to remit to Citibank funds in the amount of

                $174,651,497.63, pending a final determination on the merits in this action; or, in

                the alternative, that

       b.       Preliminary enjoins Brigade, its officers, agents, employees, successors, and all

                those in active concert or participation with them from removing, withdrawing,

                transferring, assigning, or otherwise disposing of the 174,651,497.63 mistakenly

                transferred to Brigade by Citibank on August 11, 2020, pending a final

                determination on the merits in this action.




                                                  1
             Case 1:20-cv-06539-JMF Document 25 Filed 08/18/20 Page 2 of 2



        3.       Sufficient reason having been shown therefor, from the date of this Order, through

and including the date of the Show Cause Hearing, Brigade, its agents, servants, employees,

officers and all persons and entities in active concert and participation with them, are hereby

temporarily restrained, pursuant to FED. R. CIV. P. 65(b), from engaging in any of the acts and/or

conduct described in Paragraph 1(b) of this Order.

        3.       Pursuant to this Court’s equitable powers and discretion, Citibank need not post a

bond.

        4.       Citibank and/or its authorized representative(s) must serve a copy of this Order,

together with Citibank’s Memorandum of Law, and the Declarations, in Support of Citibank’s

Application, on Brigade and/or Brigade’s registered agent via personal service, email, and/or First

Class Mail at 399 Park Avenue, Suite 1600, New York, NY 10022, on or before August ___, 2020

at _____ a.m./p.m. The foregoing shall constitute proper service and notice of this Order.

        5.       This Court shall retain jurisdiction to hear and determine all matters arising out of,

relating to, and/or otherwise concerning the interpretation and/or enforcement of this Order.



SO ORDERED this18th
                ___ date of August, 2020

_______________________
United States District Judge


         The Court will hold a telephone conference tomorrow, August 19, 2020, at 10:00 a.m.
         to discuss next steps, including a briefing schedule on the request for a preliminary
         injunction; whether discovery is needed; whether a hearing is likely; in the event a
         hearing needs to be held, whether it can or should be conducted remotely; and whether
         the Court should consolidate trial on the merits. The conference can be accessed using
         the same call-in information as this morning; that is, members of the public should use
         the information set forth in the Court’s order of last night, while counsel should use the
         information provided to them by email.




                                                   2
